DETAILED ACTION
This action is in response to papers filed on 10 September 2019. Claims 1-9 are cancelled. Claims 10-31 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/047123, filed 16 August 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/375,666, filed on 16 August 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 16 August 2016.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 10-23 and 30 are drawn to methods of treatment by introducing a nucleic acid molecule into a retinal cell by intravitreally administering an AAV vector selected from the group consisting of AAV1, AAV4, AA V5, AAV7, AAV&, AAV9, and derivatives thereof, comprising: a) the nucleic acid molecule; and b) a capsid protein .
Group II: claims 25-31 are drawn to methods of treatment by introducing a nucleic acid molecule into a retinal cell by intravitreally administering an AAV vector selected from the group consisting of AAV1, AAV4, AAV5, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, and derivatives thereof, comprising: a) the nucleic acid molecule; and b) a capsid protein which comprises one or more amino acid substitutions corresponding to 484R, 485Q, 486Q, 487R, 488V, 4898, 490K, 491T, 527K, 528D, 529D, 530E, 531E, 532K, 585R, 586G, 587N, and/or 588R of AAV2 that increase heparan sulfate binding.

Lack of Unity – A Priori
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-II lack unity of invention because Group II comprises a special technical features of specified amino acid substitutions, corresponding to positions 484R, 485Q, 486Q, 487R, 488V, 4898, 490K, 491T, 527K, 528D, 529D, 530E, 531E, 532K, 585R, 586G, 587N, and/or 588R of AAV2, in AAV10, or AAV11, or AAV12 vectors that are not required by Group I. Therefore there is no special technical feature as defined by PCT Rule 13.2 as the groups do not share a common technical feature and lack unity a priori.
Response Required

A single group must be elected. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species in each of (i) and (ii) set forth below:
i) alternative AAV vectors: AAV 1, AAV 4, AAV 5, AAV 7, AAV 8, AAV 9, or derivatives thereof (as recited in claims 10, 23, 25 and 28), or AAV 10, AAV 11, AAV 12, or derivatives thereof (as recited in claims 25 and 28).
ii) alternative single or combination amino acid substitutions in the capsid protein, as recited in claims 11-21, 25-26, and 28. 
iii) alternative SEQ ID NOs, as recited in claims 14, 16, 18, and 20.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The AAV vectors comprise distinct AAV capsids with corresponding distinct nucleotide and amino acid sequences; the amino acid substitutions comprise distinct positions and distinct substitutionary amino acids; the different SEQ ID NOs refer to unique sequences that are distinct and differ from one another in nucleotide or amino acid sequence.  Therefore these species are distinct and non-coextensive and do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT 
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from each of (i) and (ii) and (ii) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. (For example, applicant might elect a combination of (i), (ii), and (ii) such as: AAV9 (i) with amino acid substitutions of Q531 K, K587R, and H588G (ii) as related to SEQ ID NO: 8 (iii).) 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1, 14, and 24-26. 
Applicant’s reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                         
/KEVIN K HILL/Primary Examiner, Art Unit 1633